Citation Nr: 0715554	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's duodenal ulcer is manifested by epigastric pain 
and weight loss but not anemia, incapacitating episodes, 
periodic vomiting, hematemesis or melena.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in August 2004.  This letter also advised the 
veteran of the evidence and information required to establish 
entitlement to an increased evaluation, i.e. that his 
disability had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  While the aforementioned notice did not advise the 
veteran that an effective date for the award of benefits 
would be assigned if an increased evaluation was granted, 
because the veteran's claim is denied herein, no effective 
date will be assigned and the veteran cannot therefore be 
prejudiced by the failure to provide him with information 
regarding how VA determines effective dates. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned August 2004 letter from the RO asked the 
veteran to provide any evidence in his possession that 
pertained to his claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records, all of 
the veteran's VA records and private medical records dated in 
the 1990s, which were obtained in furtherance of a previous 
claim for an increased evaluation.  The veteran did not 
request VA's assistance in obtaining any records in 
furtherance of his latest claim for an increased evaluation 
and has not identified the presence of any outstanding 
relevant records held by a private entity.  The veteran has 
been provided a VA examination in furtherance of 
substantiating his claim and further assessment is not 
necessary to make a decision on the appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations and Analysis

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code 7305.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  This Diagnostic Code 
provides a 20 percent evaluation for a moderate ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer with less than severe symptoms, 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  It also 
provides for a maximum 60 percent evaluation for a severe 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id. 

In furtherance of his claim the veteran was afforded a VA 
examination in June 2005.  The examiner noted that in 1995 
the veteran had a sudden onset of epigastric pain and 
underwent a bowel resection thereafter.  The examiner noted a 
history of bright red blood per rectum prior to this surgery.  
Since that time, the veteran reported an improvement in his 
symptoms and did not report any bloody stools, etc.  He also 
reported doing fairly well with his medication, but that he 
still had epigastric pain.  He had lost about 25 pounds since 
the surgery.  Physical examination revealed epigastric 
tenderness, an epigastric hernia and a mass in the 
periumbilical region, which was scar tissue related to the 
aforementioned surgery.  

An evaluation in excess of 20 percent for the veteran's 
duodenal ulcer is not warranted.  With reference to 
Diagnostic Code 7305, in order for an evaluation of 40 
percent to be assigned, the evidence must show anemia, 
periodic vomiting, recurrent hematemesis or melena.  In the 
veteran's case, there is no evidence of anemia, vomiting, 
hematemesis or melena.  Indeed, it appears that the veteran's 
previous rectal bleeding has resolved since his 1995 surgery.  
Although the veteran may have lost weight, absent anemia, 
incapacitating episodes, periodic vomiting, hematemisis or 
melena, the disability picture more nearly approximates the 
criteria for a 20 percent evaluation.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

A disability rating in excess of 20 percent for the service-
connected duodenal ulcer is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


